Smith, C. J.,
delivered the opinion of the court.
The appellees sued out an injunction in the court below against the appellant, restraining him from the collection of a school tax, and from a decree pursuant to the prayer of the bill the case has been brought,by the appellant to this court.
The tax to be enjoined was levied by the board of supervisors for the support of a consolidated school district-under the provisions of chapter 170, Laws of 1920, and was an increase of ten mills over the tax of the previous year. An order of the board of supervisors, entered at its November term, 1922, recited the filing of a petition, signed by the necessary number of qualified electors of the district, praying for the increase of the tax, and “that said petition for said increase of said levy be and the same is hereby granted and approved, and that such levy of taxes be made for such purpose in said school district, which said levy shall be made at a later day of this meeting of this board.” At the same meeting the board also entered the following order:
“Be it remembered that at the above-stated term of the board of supervisors of said county an order was made by said board which was in the following words and figures, to-wit: ‘It having been brought to the attention of this board that there are certain petitions of electors in certain school districts praying this board to increase the tax levy for school purposes in said districts, which petitions are in the hands of county school board of this county, and which said petitions have not been acted upon by said school board, and it appearing to this board for the above reason, and for other good and sufficient cause shown, that it would be to the best interest of Harrison county that action by this board with reference to the fixing of the tax levy of this county for all purposes be deferred until the December, 1922, meeting of this board, it is ordered by the board that action by this board with ref*752eience to the fixing of the tax levies for all purposes in Harrison county for the fiscal year 1922 he deferred until the December'., 1922, meeting of this board.’ ” ,
Afterwards a petition was filed by a number of qualified electors of the district, among whom were the appellees herein, requesting the board to eliminate their names from the petition praying for the increase in the tax. This the board declined to do, on the theory that it had adjudicated the matter of levying the tax at the October term, and was without power at a subsequent meeting to modify or rescind the order then made. The board then by regular order levied the taxes for the coming year, including the school tax here in question. No appeal to the circuit court was taken by any one from any of the orders of the board hereinbefore referred to.
The right of the appelees to withdraw from the petition praying for the increase in the school tax here in question was for the determination of the board of supervisors, subject to the review on appeal to the circuit court under the provisions of section 80, Code of 1906 (Hémingway’s Code, Section section 60). And since the appellees did not appeal from the orders of the board by which they were refused the right to withdraw from the petition and the tax levied, they cannot now complain thereat. And since the orders of the board levying the tax are otherwise valid, the collection of the tax cannot be restrained by injunction. Reversed, and bill dismissed.

Reversed and dismissed.